Citation Nr: 0712572	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  04-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for claimed residuals of a 
shrapnel wound to the chest region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Houston, Texas, that, among other things, denied 
entitlement to the benefit sought.  

This appeal is being REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is indicated.

REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion where such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2006).  

A review of the record reveals the veteran has not been 
accorded an examination with regard to his claim that he 
sustained shrapnel wounds to the chest region when he was 
wounded in action in Vietnam in April 1968.  The record 
reveals that service connection has been established for 
disabilities that include:  Scarring from a shell fragment 
wound involving the left shoulder, rated as noncompensably 
disabling; scarring from a shell fragment wound involving the 
left forearm, rated as noncompensably disabling; and scarring 
from a shrapnel wound to the face and eyelids, also rated as 
noncompensably disabling.  The veteran asserts that the 
Purple Heart Medal was awarded as a result of shrapnel wounds 
to the face, the shoulder, and the forearm, "which also 
includes the chest."  

The veteran's accredited representative, in his April 2007 
informal hearing presentation, argues that the veteran should 
be accorded an examination and the representative argues that 
VA has thus far failed to apply the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2005) indicating that 
consideration is to be accorded to the time, place, and 
circumstances of the individual's service.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should send to the veteran and his 
representative a letter requesting that 
he provide sufficient information and, if 
necessary, signed authorization to enable 
VA to obtain any additional evidence 
pertaining to the claim for service 
connection for claimed shrapnel fragment 
wounds involving the chest region.  The 
veteran should be asked to submit all 
pertinent evidence in his possession.  

2.  VA should provide the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

3.  The veteran should be accorded an 
examination of the chest region for the 
purpose of determining whether or not he 
has any shrapnel wound residuals 
involving that area.  A chest X-ray study 
is to be included for the purpose of 
determining whether there are any shell 
fragment wound residuals present in the 
chest region.  If any residuals are found 
to be present, the examiner should 
describe them and their impact on the 
veteran's ability to function.

4.  The veteran is to be notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of his claim, and that the 
consequences of failure to report for any 
scheduled VA examination without good 
cause may include a denial of the claim.  
38 C.F.R. § 3.655 (2006).

5.  Following completion of the 
foregoing, VA should review the claims 
folder and ensure that all the foregoing 
development actions have been conducted 
and completed in full.  If any benefit 
sought on appeal remains denied, VA must 
furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case, that 
includes citation to, and discussion of, 
additional evidence and legal authority 
considered before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



